Citation Nr: 9921208	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance under the 
provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to December 
1945.  He was a prisoner of war (POW) in Germany from January 5, 
1945, to March 30, 1945.  He is deceased, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above issues.

In June 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's Remand 
instructions; therefore, this case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1983.

2.  The immediate cause of the veteran's death was cardiac arrest 
due to, or as a consequence of, probable myocardial infarction.  
A significant condition contributing to death, but not related to 
the cause of death, was chronic obstructive pulmonary disease. 

3.  Prior to his death, the veteran was service-connected for 
chronic duodenal ulcer with anxiety symptoms, evaluated as 20 
percent disabling, and herniotomy scar, evaluated as zero percent 
disabling, for a combined disability rating of 20 percent.

4.  The veteran did not experience localized edema during 
captivity.

5.  There is no medical evidence showing that the cardiovascular 
disease that caused the veteran's death developed during service 
or within one year of separation from service or was in any 
manner related to his service.

6.  There is no medical evidence showing that the chronic 
obstructive pulmonary disease that contributed to the veteran's 
death developed during service or was in any manner related to 
his service.

7.  There is no medical evidence showing that the veteran's 
service-connected chronic duodenal ulcer with anxiety symptoms or 
herniotomy scar caused or aggravated the cardiovascular disease 
that caused his death, nor that either condition caused or 
contributed substantially or materially to cause the veteran's 
death.

8.  The appellant's claims for service connection for the cause 
of the veteran's death and for DIC benefits under the provisions 
of 38 U.S.C. § 1318 are not plausible.

9.  The veteran did not die of a service-connected disability, or 
have a total disability permanent in nature resulting from a 
service-connected disability, or die while a disability so 
evaluated was in existence.  



CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for the cause of the veteran's death and for 
DIC benefits under 38 U.S.C.A. § 1318, and there is no statutory 
duty to assist her in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code are not met.  38 U.S.C.A. §§ 3500 
and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In 1997, the appellant filed the above claims.  She argued that 
the veteran's death was caused by his military service.  She 
stated that the veteran was a POW, and she believed his death 
from a heart attack was related to his POW experience.  She 
requested consideration of presumptive service connection for 
ischemic heart disease.

The veteran died on August [redacted], 1983.  The immediate cause 
of the veteran's death was cardiac arrest due to, or as a consequence 
of, probable myocardial infarction.  A significant condition 
contributing to death, but not related to the cause of death, was 
chronic obstructive pulmonary disease (COPD).

The veteran was a POW in Germany from January 5, 1945, to March 
30, 1945.  After his release, he received extensive medical 
treatment including hospitalization.  His service medical records 
showed no complaints of cardiovascular or respiratory symptoms or 
of any swelling of the legs.  Examination of his lower 
extremities and cardiovascular and respiratory systems in April, 
June, and September 1945 showed no abnormalities.  An 
electrocardiogram conducted in September 1945 was within normal 
limits, and x-rays of the chest in September 1945 were negative.  
He did have severe malnutrition as a result of his POW 
experience, and it was estimated that he had lost 35-40 pounds 
during captivity.  The report of his separation examination dated 
in December 1945 reported no abnormalities of the veteran's lower 
extremities or his cardiovascular or respiratory system.  A chest 
x-ray showed no significant abnormalities.  It was noted that he 
had no symptoms at that time from his malnutrition. 

The veteran was service-connected for a duodenal ulcer with 
anxiety symptoms and a scar from a herniotomy conducted during 
service.  The ulcer/anxiety reaction was initially evaluated as 
40 percent disabling, but this was reduced to 20 percent 
disabling as of May 1960.  The scar was always rated as zero 
percent.

The veteran underwent VA examinations in April 1947, June 1950, 
July 1957, September 1959, February 1960, February 1962, May 
1965, and November 1982.  The only complaints he ever raised 
regarding his legs were that they jerked at times, that they 
"fell asleep," or that they ached.  At no time did he complain 
of swelling of the legs, and none of the VA examinations between 
1947 and 1982 indicated that he had any swelling of the legs.  
Also, every chest x-ray conducted in conjunction with these 
examinations was normal.  The first report by the veteran that he 
had heart and lung disease was the 1982 VA examination, when he 
indicated that he was being treated for hypertensive 
cardiovascular disease and COPD.  It was noted that the veteran 
did not develop beriberi during captivity, but had had dysentery.  
The VA examiner in 1982 concluded that the veteran had no 
residual disease of metabolic origin or dietary deficiency as a 
result of his POW experiences.

Associated with the claims file are also VA hospitalization 
records from 1954 and 1973, Calhoun City Clinic-Hospital records 
from 1959, an outpatient record from J.D. Wofford, M.D., dated in 
1959, letters from D.L. Harrison, Jr., M.D., dated in 1960 and 
1982, a discharge summary from Hillcrest Hospital dated in 
February 1973, and a Former POW Medical History completed by the 
veteran in 1983.

None of the above records showed complaints of or treatment for 
swelling of the legs.  An electrocardiogram conducted during the 
September to October 1973 hospitalization was normal. On the POW 
Medical History completed by the veteran, he indicated that he 
had experienced the following symptoms during his period of 
captivity:  chest pain, rapid heart beats, skipped or missed 
heart beats, impaired vision, hearing disorder, cavities, dry 
scaly skin, skin ulcers, diarrhea, fever, unsteady gait, 
psychological or emotional problems, aches or pains in the 
muscles and/or joints, numbness or weakness in the arms or legs, 
and numbness, tingling, or pain in the fingers or feet.  He did 
not indicate that he had had swelling of the legs, feet, muscles, 
or joints.  Under current state of health, he indicated that he 
had duodenal ulcer, a nervous disorder, hernia, diabetes, high 
blood pressure, and congestion in the upper lung.

A letter from Guy Farmer, M.D., dated in July 1997 indicated that 
he had treated the veteran from 1965 until his death for a 
nervous disorder, ischemic heart disease with hospitalization for 
congestive heart failure, peptic ulcer disease that also required 
hospitalization, and hypertension. 

In June 1998, the Board remanded this case for additional 
evidentiary development.  In July 1998, the RO sent a letter to 
the appellant requesting information on any medical providers 
that had treated the veteran for his heart condition.  No 
response was received.

The RO requested the veteran's records from Hillcrest Hospital, 
where the death certificate indicated that he was dead upon 
arrival.  That facility responded that all records were destroyed 
after ten years.

The RO obtained the veteran's medical records from Dr. Farmer 
covering the period November 1965 to August 1983.  These records 
primarily consisted of notations as to medications prescribed for 
the veteran.  Diagnosis of ischemic heart disease was not shown 
in these records.  From 1965 until 1973, all treatment was for a 
nervous condition or peptic ulcer disease.  In 1973, the veteran 
was also treated for diabetes.  In 1982, it was noted that he had 
hypertension and asthma.  In January 1983, it was noted that he 
had thrombophlebitis of the left ankle.  X-rays conducted in 
December 1982 showed atherosclerotic changes within the aortic 
arch.


II. Legal Analysis
A. Cause of death

Under the pertinent statutes and regulations, service connection 
may be established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1998); see 
38 U.S.C.A. § 1310 (West 1991); see also 38 U.S.C.A. §§ 1110 and 
1112 (West 1991 & Supp. 1999) (setting forth criteria for 
establishing service connection).  A service-connected disability 
is the principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b) (1998).  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be demonstrated 
by showing that the veteran's death was caused by a disability 
for which service connection had been established at the time of 
death or for which service connection should have been 
established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Establishing direct service connection for a 
disability that was not clearly shown in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be based 
on a "presumption" under the law that certain chronic diseases 
manifest to a certain degree within a certain time after service 
must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arteriosclerosis may be 
established based on a legal "presumption" by showing that it 
was manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For a veteran who is a former POW and was interned or detained 
for not less than 30 days, a presumption of service connection 
for beriberi heart disease manifest to a degree of 10 percent or 
more at any time after service may apply.  38 U.S.C.A. §§ 1110 
and 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307(a)(5), and 3.309(c) (1998).  Beriberi heart disease 
includes ischemic heart disease if the former POW experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) (1998).  
The evidentiary basis to establish a presumption of entitlement 
to service connection may be medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b) (1998).  

With a former POW claim for compensation, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection.  38 C.F.R. § 3.304(e) 
(1998).  Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and not 
obviously of intercurrent origin.  Id.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  Id.  

In addition, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); see also Johnson v. Brown, 8 Vet. App. 
423, 426-27 (1995) (applying well-grounded claim requirement in 
context of service connection for cause of veteran's death).  If 
the appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation or 
diagnosis, competent medical evidence is required to state a 
plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The appellant cannot meet 
her initial burden under 38 U.S.C.A. § 5107(a) simply by relying 
on her own opinion as to medical causation; lay persons are not 
competent to offer medical opinions.  Grottveit, 5 Vet. App. at 
93 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).

The appellant does not allege, nor does the evidence of record 
establish, that the veteran's service-connected chronic duodenal 
ulcer with anxiety symptoms or the hernia scar contributed to his 
death.  The appellant has submitted no medical evidence, and 
there is none in the claims file, to render plausible a claim for 
service connection for the cause of death on the theory that 
either the veteran's service-connected ulcer with anxiety 
symptoms or hernia scar were related to the cardiovascular 
disease that caused his death or the COPD that contributed to his 
death.  

Rather, the appellant argues that the veteran should have been 
service connected for the cardiovascular disease that caused his 
death.  She argues that his POW experiences caused his 
cardiovascular disease.  However, the medical evidence of record 
does not render such a claim plausible, on either a direct or 
presumptive basis.  

First, the veteran is not entitled to presumptive service 
connection for cardiovascular disease on the basis of 
presumptions applicable in the case of certain chronic diseases 
or on the basis of special POW presumptions.  He was diagnosed on 
x-ray to have atherosclerotic changes within the aortic arch.  
Arteriosclerosis is a chronic condition which may be presumed 
service-connected if manifest to a degree of 10 percent within 
the first year post-service, but this diagnosis was not given 
until some 37 years after service.  The presumption does not 
arise under the general presumptive provisions discussed above.  
Furthermore, as to the former POW presumption for ischemic heart 
disease, while the veteran met the criterion of being in 
captivity for at least 30 days, and he developed ischemic heart 
disease prior to his death, he at no time maintained that he 
experienced swelling of the legs and/or feet during captivity.  
Neither the service medical records nor any of the medical 
evidence prior to his death in 1983 showed complaints of, 
treatment for, or history of swelling of the legs.  Particularly 
persuasive is the fact that the veteran did not report having 
swelling of the legs during captivity when he completed the POW 
Medical History shortly before his death.  It was further 
indicated on his examination in November 1982 that he did not 
have beriberi in captivity.  The presumption for former POWs 
specifically applies only to beriberi heart disease, which 
encompasses ischemic heart disease only if there was localized 
swelling or edema during captivity.  38 C.F.R. § 3.309(e) (1998).

Therefore, although Dr. Farmer indicated that the veteran had 
ischemic heart disease, there is no credible evidence that the 
veteran experienced localized edema during captivity.  A well-
grounded claim requires competent medical evidence of a diagnosis 
of ischemic heart disease in a former POW and credible evidence 
of incurrence of localized edema during captivity.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) (competent evidence of the 
current existence of a presumptively service-connected disease 
with an open-ended presumption period is sufficient to present a 
well grounded service connection claim as to that disease, 
fulfilling the Caluza requirements of evidence of service 
incurrence and medical nexus).  Since there is no credible 
evidence of incurrence of localized edema during the veteran's 
period of captivity, the claim for presumptive service connection 
for ischemic heart disease in a former POW is not well grounded.

Second, the veteran is not entitled to direct service connection 
for the cardiovascular disease that caused his death or the COPD 
that contributed to his death.  The medical evidence does not 
show that either of these conditions was manifested until more 
than 35 years after his separation from service.  His service 
medical records showed no complaints of or treatment for 
cardiovascular or respiratory disorders.  The first 
cardiovascular abnormality was not shown until 1982, when x-rays 
showed atherosclerotic changes within the aortic arch.  It is not 
known when the veteran's COPD developed, but he did not report 
having this condition until 1982, and even then, his chest x-ray 
on VA examination showed no active disease.  No medical 
professional has related the veteran's cardiovascular disease or 
COPD to his active service in any manner. 

The appellant maintains that the veteran's death was related to 
his miliary service.  However, she is not competent to render 
such an opinion.  There is no indication that she possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette, 
8 Vet. App. at 74; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, her statements regarding the cause of 
the veteran's death are insufficient to establish a well-grounded 
claim for service connection for ischemic heart disease, any 
other cardiovascular disease, COPD, or the cause of the veteran's 
death.  Therefore, the claim must be denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause of 
death or for a disorder, and, until she does so, VA has no duty 
to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. 
Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her of 
the necessity to submit that evidence to complete the application 
for benefits.  See Robinette, 8 Vet. App. 69.  VA has no 
outstanding duty to inform the appellant of the necessity to 
submit certain evidence to complete her application for VA 
benefits, 38 U.S.C.A. § 5103(a) (West 1991), in this case, 
because nothing in the record suggests the existence of evidence 
that might show:  (1) that the veteran's cardiovascular disease, 
including ischemic heart disease, developed within one year of 
his separation from service; or (2) that the veteran's 
cardiovascular disease, including ischemic heart disease, or COPD 
is (a) connected to any disease or injury during service, 
including his POW experiences, or (b) was caused or aggravated by 
his service-connected ulcer with anxiety symptoms or hernia scar; 
or (3) that the veteran's cause of death was due to his service-
connected ulcer with anxiety symptoms or hernia scar.

The presentation of a well-grounded claim is a threshold issue, 
and the Board has no jurisdiction to adjudicate the claim unless 
it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of the 
claim, because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78. 

B. Dependency and Indemnity Compensation

The widow of a deceased veteran may be entitled to DIC as if the 
veteran's death were service connected where the veteran's death 
was not caused by his own willful misconduct and he was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was not in 
receipt of, but would have been entitled to receive, compensation 
at the time of death for a service-connected disability that was 
either:  (1) continuously rated totally disabling by a schedular 
or unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated totally 
disabling by a schedular or unemployability rating from the date 
of the veteran's discharge or release from active service for a 
period of not less than five years immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22(a) (1998).

DIC benefits may be granted if the appellant can establish that 
the veteran hypothetically would have been entitled to receive a 
retroactive 100 percent evaluation for the ten-year period 
immediately preceding his death.  See Green v. Brown, 10 Vet. 
App. 111, 118 (1997).  VA is to determine, based upon evidence in 
the veteran's claims file or VA custody prior to the veteran's 
death, whether, had he brought a claim more than 10 years prior 
to his death, the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately preceding 
his death, thus entitling his survivor(s) to DIC benefits under 
section 1318.  Wingo v. West, 11 Vet. App. 307, 311-12 (1998); 
see also Carpenter v. Gober, 11 Vet. App. 140 (1998).

A DIC claim must be well grounded (i.e., plausible).  Wingo, 11 
Vet. App. at 310; see also Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If the claimant has not presented a well-grounded claim, 
there is no duty to assist any further in the development of the 
claim.  In the case of a claim for DIC, the claimant must allege, 
at a minimum, some theory as to why she is entitled to this 
benefit.  See Wingo, 11 Vet. App. 310 (concluding that 
appellant's 1318 DIC claim was well grounded because she had 
shown that the veteran was rated 100 percent disabled until his 
death); see also Harvey v. Brown, 6 Vet. App. 390, 395 (1994) 
(holding that appellant's 1318 DIC claim was not well grounded 
since she had not alleged that the veteran was rated totally 
disabled prior to his death or that he was deprived of a total 
rating by a prior rating decision based on clear and unmistakable 
error).  

In this case, the appellant has not presented a well-grounded 
claim for DIC benefits.  The veteran was not evaluated as 100 
percent disabled during the ten years prior to his death.  The 
appellant has not argued either that the veteran was or should 
have been rated 100 percent disabled during the ten years prior 
to his death.  She has not argued that the veteran was unable to 
work as a result of his service-connected disabilities.  She has 
not argued that any of the rating decisions confirming the 
disability evaluations assigned to the veteran's service-
connected disorders were clearly and unmistakably erroneous.  She 
has made no specific contentions regarding a claim for DIC 
benefits under the provisions of 38 U.S.C. § 1318.

The Board concludes that the appellant has not presented a 
plausible (i.e., well grounded) claim for DIC benefits under the 
provisions of 38 U.S.C. § 1318.  The record is devoid of any 
allegations that would render such a claim plausible.  The 
presentation of a well-grounded claim is a threshold issue, and 
the Board has no jurisdiction to adjudicate this claim unless it 
is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

C. Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 35, 
Title 38, United States Code may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) was 
discharged from service under conditions other than dishonorable 
or died in service; and (2) has a permanent total service-
connected disability; or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's death; 
or (4) died as a result of a service-connected disability; or (if 
a serviceperson) (5) is on active duty as a member of the Armed 
Forces and now is, and, for a period of more than 90 days, has 
been listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in line of duty by a foreign Government or power.  38 
U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.807 (1998).  

As noted above, the veteran died approximately 38 years after 
service due to a nonservice-connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not entitled to 
the Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in 1983, he was not in receipt of a 
total and permanent disability evaluation due to service-
connected disability.  

Under these circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).



ORDER

The appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318 are denied, as she has failed to submit well-
grounded claims.

Entitlement to Chapter 35 Dependents' Educational Assistance is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

